Citation Nr: 0615429	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-40 7255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from December 1953 to June 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Further development is needed.  

The veteran contends that he developed PTSD as the result of 
service.  He contends that he was involved in a tank accident 
in Fort Knox, Kentucky in April 1956.  The veteran claims 
that he was an in-patient at the Fort Knox VA Medical Center 
(VAMC) from May 12, 1956 until June 12, 1956 as a result of 
the accident.  The veteran's records show he served in the 
894th Tank Battalion, Company C.  No attempt was made to 
either request the 1956 Fort Knox VAMC records or to request 
a record of tank damage or destruction in April 1956.  The 
veteran provided specified information as to the date of the 
accident, but neither the U.S. Army and Joint Services 
Records Research Center (JSRRC) nor the Army unit were 
contacted to verify the claimed stressor.  In addition, the 
veteran alleged the death of another soldier in 1956 was an 
additional stressor.  No attempt was made to verify this 
stressor.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular in the May 2006 
Travel Board hearing, and his May 2005 
letter.  Contact both JSRRC and the unit 
for records.  If additional evidence is 
needed for stressor verification, the 
veteran should be asked to provide it.  If 
stressor verification cannot be done due 
to insufficient information, that fact 
should be documented in the record.  

2.  The RO should request copies of VA 
treatment records from the Fort Knox VAMC 
dating from May to June 12, 1956.  All 
records obtained should be associated with 
the claims folder.

3.  If a stressor is verified, schedule 
the veteran for a VA psychiatric 
examination.  The examiner should provide 
an opinion as to whether the veteran 
currently has PTSD and whether the 
stressors identified by the veteran are 
the cause of his PTSD.  A complete 
rationale for each opinion expressed must 
be provided.  The claims file must be made 
available to the examiner in conjunction 
with the examination.  

4.  Following any additional development 
deemed appropriate, the veteran's claims 
should again be reviewed.  If the benefits 
sought are not granted, the RO should issue 
a supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






